 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LUIS GONZALEZ SALAZAR,                             Case No. 1:19-cv-00517-SAB

12                  Plaintiff,                          ORDER RE STIPULATION FOR AWARD
                                                        OF ATTORNEY’S FEES
13          v.
                                                        (ECF No. 13)
14   COMMISSIONER OF SOCIAL SECURITY,

15                  Defendant.

16

17          Luis Gonzalez Salazar (“Plaintiff”) filed this action on April 19, 2019, challenging the

18 denial of an application for disability benefits pursuant to the Social Security Act. (ECF No. 1.)

19 On November 7, 2019, pursuant to the parties’ stipulation for voluntary remand pursuant to 42
20 U.S.C. § 405(g), the Court entered judgment in favor of Plaintiff and against Defendant. (ECF

21 Nos. 10, 11, 12.) On December 4, 2019, the parties filed a stipulation for the award of attorney’s

22 fees in the amount of $2,675.68 pursuant to the Equal Access to Justice Act (“EAJA”), without

23 prejudice to the rights of counsel to seek attorney’s fees under 42 U.S.C. § 406, subject to the

24 offset provisions of the EAJA. (ECF No. 13.)

25 ///

26 ///
27 ///

28 ///


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

 2 Plaintiff is awarded attorney’s fees pursuant to the EAJA in the amount of $2,675.68.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     December 4, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
